Citation Nr: 0526514	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-32 391	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left foot fracture with traumatic arthritis, currently rated 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge on August 1, 2005.  In 
correspondence dated on September 1, 2005, the veteran stated 
that due to health problems and other circumstances, he 
mistakenly missed the scheduled videoconference hearing.  He 
requested that the hearing be rescheduled.  The Board has 
determined that there is good cause for the request to 
reschedule the August 2005 videoconference hearing.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge in accordance with the docket 
number of his appeal.  The RO should 
notify the veteran of the date, time and 
place of the hearing by letter mailed to 
his address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  


No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


